Title: To George Washington from Brigadier General Duportail, 18 June 1778
From: Duportail, Antoine-Jean-Louis Le Bègue de Presle
To: Washington, George


                    
                        [18 June 1778]
                    
                    I think we ought not to quit our position of Valley forge—before the enemy has evacuated Philadelphia—he must have lost his reason, to remain in that city without being in a condition to defend it. Thus either the intelligence which says there are no more than 2 or 3000 men there, is false—or the English have it in their power by the measures which they have taken, Signals agreed upon, number of boats &c. to recross in sufficient force, in case of our advancing to attack them.
                    The matter besides is reducible to this—Either the English are not really going away—or they are—if the former be the case all that has hitherto been done is a feint on their part, and conceals some Snare into which they would draw us.
                    if they are really determined to go away—what can we Desire more—here is a certain and immense advantage—let us not risk the loss of it,  by pursuing another, which even should we obtain it, would not change our affairs.
                    However as we have her[e] 12000 men and that our position may be defended by a smaller number, I think it would be well to send 1500 men into the Jerseys, to reinforce what is there already. the whole should be commanded by a person well acquainted with the Country—they ought not in general to oppose the enemy in front, on his march—but to follow him on his left flank.
                    When the English shall have passed the Delaware, we ought in my opinion to move to the banks of that River—and prepare to pass it likewise—but certain precautions are necessary—if we learn that the english are advancing hastily towards N. York—we may likewise pass with celerity—but if they shd halt, or appear to march slowly—in that case I think our troops ought not to pursue the Enemy, as fast as they could cross the River—but post ourselves advantageously near the River, and wait till the whole army has passed, in order to advance in force.
                    In Jerseys as well as every where else, I think we ought always to avoid General Actions—to seek advantageous posts—to have the Roads of Retreat well reconnoitred, and to secure communications with our magazines—After all; I find it Difficult to believe that the Enemy mean to cross the Jerseys and got to N. York—unless there is a deficiency of transports—but we have the same conduct to Observe in case the enemy should march down the left Shore of the Delaware to embark below.
                    
                        Duportail
                    
                